Citation Nr: 0815453	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-35 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for restrictive 
ventilatory impairment, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for right knee Osgood-
Schlatter's disease, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from March 1972 to November 1974.

Regarding the veteran's right knee Osgood-Schlatter's 
disease, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The restrictive ventilatory impairment issue 
comes before the Board on appeal from an October 2003 rating 
decision.  

During the course of the appeal, via a February 2008 rating 
decision, the RO assigned a 10 percent disability rating, 
effective December 12, 2007.  Although an increased rating 
has been granted, the issue remains in appellate status, as 
the maximum schedular rating has not been assigned and it 
does not appear that the veteran has limited his appeal to a 
10 percent rating.  AB v. Brown, 6 Vet. App. 35 (1993).  

Further, these matters were remanded in April 2007 and 
November 2007.  The veteran testified at a video hearing 
before a Decision Review Officer (DRO) in May 2004 and at a 
Board hearing at the RO in September 2007.  Transcripts are 
of record.

The issue of an increased rating for respiratory disability 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on the appellant's part.


FINDINGS OF FACT

1.  Prior to December 12, 2007, the veteran's service-
connected right knee Osgood-Schlatter's disease was 
manifested by x-ray evidence of early arthritic changes with 
objectively verified but otherwise noncompensable limitation 
of motion.  

2.  At no time during the period contemplated by this appeal 
has there been limitation of flexion to 30 degrees or less, 
limitation of extension to 15 degrees or more, recurrent 
subluxation or lateral in stability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 10 percent (but no higher) prior to December 12, 2007, for 
the veteran's service-connected right knee Osgood-Schlatter's 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5299-
5262 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent from December 12, 2007, for the 
veteran's service-connected right knee Osgood-Schlatter's 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5299-
5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

The RO also provided the appellant with notice in December 
2007, subsequent to the January 2004 adjudication of the 
veteran's mild restrictive ventilatory impairment and 
subsequent to the October 2003 adjudication of the veteran's 
Osgood-Schlatter's disease.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

While the December 2007 notice was not provided prior to the 
January 2004 adjudication of the veteran's mild restrictive 
ventilatory impairment and prior to the October 2003 
adjudication of the veteran's Osgood-Schlatter's disease, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claims were subsequently 
readjudicated in a February 2008 supplemental statement of 
the case, following the provision of notice.  The veteran and 
his representative have not alleged any prejudice as a result 
of the untimely notification, nor has any been shown.  

The Board notes that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in July 2003 and December 2007 that 
altogether addressed all four notice elements.  The letters 
informed the appellant of what evidence was required and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession.  With regard to the 
recent Vazquez judicial holding, there has clearly been no 
compliant notice since the Court just rendered the decision 
in January 2008.  However, review of the record leads the 
Board to conclude that the veteran effectively had actual 
knowledge of the essential elements discussed by the Court in 
Vazquez.  The December 2007 letter to the veteran advised him 
that in determining the rating, VA would look to the nature 
and symptoms of his disability, the severity and duration, 
and the impact on employment.  Moreover, the veteran was 
given a list of examples of the types of evidence which would 
be pertinent to his claim and advised to give such evidence 
to VA or tell VA about it.  When asked at a hearing before a 
DRO in May 2004 how his mild restrictive ventilatory 
impairment affected his life regarding everyday activity, the 
veteran responded that he had trouble just taking care of 
himself.  And, the veteran in a statement received in June 
2004 stated that he was denied a maintenance job due to his 
medical conditions.  In addition, he submitted a statement 
from his mother that was received in June 2004 that she has 
had to help him clean and do a quite a bit of his cook.  
Further, at both the August 2003 and December 2007 VA 
examinations, the veteran reported not working due to his 
pulmonary condition and knees, respectively.  Submission of 
the aforementioned evidence and statements made by the 
veteran exemplify the veteran's knowledge of the need to show 
impact upon his employment and daily life.  Additionally, the 
Board also believes it significant that the veteran has been 
represented by a national service organization which is well-
versed in laws and regulations pertaining to veteran's claim.  
The Board believes the veteran, through Disabled American 
Veterans, can be viewed as having actual knowledge of the 
substance of the information discussed in Vazquez.  As such, 
there has been no resulting prejudice to the veteran.   



Duty to Assist

VA has obtained service and VA medical records; assisted the 
veteran in obtaining evidence; afforded the veteran VA 
examinations in August 2003 and in December 2007; and 
afforded the veteran the opportunity to give testimony at a 
hearing before a DRO in May 2004 and at a Board hearing at 
the RO in September 2007.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
and his representative have not contended otherwise.  

With regard to the right knee rating issue, VA has complied 
with VCAA assistance requirements and the veteran is not 
prejudiced by a decision on this issue at this time.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

Osgood-Schlatter's Disease   

Prior to December 12, 2007


Diagnostic Code 5299 indicates that the Osgood-Schlatter's 
disease is an unlisted condition and is thus rated by 
analogy.  Prior to December 12, 2007, the veteran's service-
connected right knee Osgood-Schlatter's disease was rated as 
noncompensable by the RO under the provisions of Diagnostic 
Codes 5299-5257.  

Under Diagnostic Code 5257, a rating of 10 percent is 
warranted for slight recurrent subluxation or lateral 
instability.  A rating of 20 percent is warranted for 
moderate subluxation or lateral instability.  And a maximum 
rating of 30 percent is warranted for severe recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  However, the Board notes that the 
evidence of record, as will be discussed below, does not 
include persuasive evidence of recurrent subluxation or 
lateral instability.  

Pursuant to Diagnostic Code 5003 for degenerative arthritis, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes at this point that normal flexion of the knee 
is to 140 degrees, and normal extension of the knee is to 0 
degrees.  38 C.F.R. § 4.71, Plate II.

Under Code 5260, limitation of flexion to 60 degrees is 
noncompensable, limitation of flexion to 45 degrees warrants 
a 10 percent rating, limitation of flexion to 30 degrees 
warrants a 20 percent rating, and limitation of flexion to 15 
degrees warrants a 30 percent rating. 

Under Code 5261, limitation of extension to 5 degrees is 
noncompensable, limitation of extension to 10 degrees 
warrants a 10 percent rating, limitation of extension to 15 
degrees warrants a 20 percent rating, and limitation of 
flexion to 20 degrees warrants a 30 percent rating, 
limitation of extension to 30 degrees warrants a 40 percent 
rating, and limitation of extension to 45 degrees warrants a 
50 percent rating.  

The RO has increased the veteran's right knee evaluation to 
10 percent, effective from December 12, 2007.  After 
reviewing the totality of the evidence, the Board finds that 
a 10 percent rating is warranted for that portion of the 
appeal period prior to that date as well.  

To begin with, the Board notes that there is no persuasive 
evidence of recurrent subluxation or lateral instability.  In 
this regard, on VA examination in December 2007, it was 
reported that no instability or locking was noted and that 
there had been no episodes of subluxation.  As previously 
noted, it appears that the RO had used Code 5257 by analogy.  
However, the Board believes that application of Diagnostic 
Code 5003 would be of more benefit to the veteran since it 
would allow for a 10 percent rating during the entire appeal 
period, not just from December 12, 2007. 

Code 5003 allows for a 10 percent rating when there is x-ray 
evidence of arthritis and some evidence of limitation of 
motion, even if such limitation of motion is not otherwise 
compensable under Codes 5260, 5261.  In the present case, an 
August 2003 VA examination (although apparently for the 
respiratory disorder) showed range of motion was 0 to 130 
degrees.  An August 2003 VA examination of the knees did not 
appear to document any limitation of motion, but resulted in 
the examiner's report of Osgood-Schlatter's disease with x-
ray evidence of early arthritic changes.

When the veteran was afforded a VA examination in December 
12, 2007, range of motion of the right knee was as follows: 
120 degrees flexion and 0 degrees extension with pain.  After 
repetition, it was noted that flexion of the right knee was 
to 118 degrees with pain.  The diagnoses was chronic knee 
pain, Osgood-Schlatter's disease with prominent tibial 
tubercle noted in the right knee area, degenerative joint 
disease with x-rays showing narrowing of medical 
femoraltibial joint.  The diagnosis also included marginal 
spurring bilaterally at right tibial tuberosity.  The 
impression from the x-rays was mild degenerative changes 
bilaterally with no acute fracture identified.    

The Board acknowledges that the August 2003 VA examination 
reveals x-ray evidence of early arthritic changes of both 
knees.  Thus, his disability could be rated higher based on 
limitation of motion under Diagnostic Codes 5260 and 5261.  
See generally VAOPGCPREC 9-04.  However, even considering 
additional functional loss due to pain, there is no evidence 
that flexion is limited to 30 degrees or extension is limited 
to 15 degrees so as to warrant assignment of a higher rating 
under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Nevertheless, since limitation of 
motion of the veteran's right knee is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application given that there is some limitation of motion 
with pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.    
  
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The Board 
finds, however, that the present 10 percent takes into 
consideration the veteran's complaints of right knee pain.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service- connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  At an August 2003 VA examination 
specifically for his knees, the veteran stated that he was 
not working due to his pulmonary condition.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to assignment of a 10 percent rating (but no 
higher) prior to December 12, 2007, is warranted for the 
veteran's service-connected right knee Osgood-Schlatter's 
disease.  To this extent, the appeal is granted, subject to 
applicable laws and regulations governing payment of VA 
benefits.  

Entitlement to assignment of a rating in excess of 10 percent 
is not warranted for any period contemplated by the appeal 
for the veteran's service-connected right knee Osgood-
Schlatter's disease.  To this extent, the appeal is denied. 


REMAND

Pursuant to the Board's November 2007 Remand, the veteran 
underwent pulmonary function studies in December 2007.  
However, a review of the report of those studies fails to 
show that DLCO testing was accomplished.  The regulatory 
rating criteria contemplate such study.  Pursuant to 38 
C.F.R. § 4.96(d)(2) (2007), if the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) test is not of record, evaluation may be based on 
alternative criteria as long as the examiner states why the 
DLCO (SB) test would not be useful or valid in a particular 
case.  The Board is unable to find any discussion or 
explanation by the examiner regarding a reason that the DLCO 
(SB) testing was not conducted.  The Board is therefor unable 
to conclude that the December 2007 VA examination was 
adequate.  Additional action is therefore necessary to assist 
the veteran with his claim. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
VA pulmonary function testing, to include 
not only FEV-1 and Fev-1/FVC results, but 
also to specifically include the DLCO 
(SB) test.  If the DLCO (SB) test is not 
conducted, the examiner should indicate 
why the DLCO (SB) test would not be 
useful or valid in this particular case.

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether a higher rating is 
warranted for the veteran's service-
connected restrictive ventilatory 
impairment.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


